DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

 	Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on June 14, 2021 has been entered.
 

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.


Claim 1, 4-7, 10-13 and 16-18 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Antchak, U.S. Patent Publication 2008/0194339 in view of Steele, Jr., U.S. Patent Publication 2010/0123439, further in view of Joslyn, U.S. Patent Publication 2005/0059518, further in view of Kawamoto, U.S. Patent Publication 2007/0254756, further in view of Liu, U.S. Patent Publication 2003/0153421.

As per claims 1 and 13, Antchak et al. disclose an endless drive arrangement for an engine (10) and a method for operating an engine accessory drive, comprising:
 	 a crankshaft pulley (near 12, fig. 1) mountable to a crankshaft (12) from the engine (10);
 	 an alternator pulley (50) mounted to an input shaft (para [0026]) of an alternator (16) (para [0002]);
 	an endless drive member (14) [belt] that is positioned to transfer power from the crankshaft pulley (near 12, fig. 1) to the alternator pulley (50) such that first order vibrations are produced at the crankshaft (12); and
 	 a decoupler (20) including
 	a hub (22) that is adapted to be coupled to the alternator shaft (para [0026]) such that the alternator shaft co-rotates with the hub (22) about a rotational axis (fig. 1),
 	a pulley (50) rotatably coupled to the hub (22), the pulley having an outer periphery (66) that is positioned to engage the endless power transmitting element (14);
 	an isolation spring (90) [torsion spring] positioned to transfer rotational force from the pulley (50) to the hub (22) and to accommodate torsional vibration (summary) between the pulley (50) and the hub (22).
 	Antchak et al. do not disclose the alternator operates at least a first switching frequency and a second switching frequency; a first friction surface operatively connected with the pulley, a second friction surface operatively connected with the hub, a biasing member positioned to exert a bias force between the first and second friction surfaces, and a retainer engaging the biasing member to maintain the bias force, wherein the second switching frequency is near a natural resonance frequency of the decoupler and the bias force between the first and second friction surfaces generates a damping torque during relative rotational movement between the pulley and the hub which attenuates said first order 
 	However, Steele, Jr. et al. in their Alternator Regulator with Variable Rotor Field Frequency invention teach an alternator with multiple switching frequencies of the field driver circuit in order for the alternator to adjust the switching frequency in response to a sensed condition (paras [0008-0010]).  
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the alternator of Antchak et al. to have multiple switching frequencies, as taught by Steele, Jr., for the purpose of enabling the system and alternator to respond in a manner appropriate to achieve the desired alternator output to various engine and alternator conditions (para [0034]).
Additionally, Joslyn in his One-Way Clutch Damper for Automatic Belt Tensioner invention teaches a damping apparatus for use with a tensioner including a frictional damper (7) having a high friction surface in contact with a stator plate (6) having a surface and a wave spring (5) to generate a normal force on the frictional surfaces in conjunction with an end cap (8) (paras [0015, 0016, 0020]).
 Also, Kawamoto et al. in their Pulley Assembly device teach a decoupler type pulley assembly with a damping system that contemplates use of a damping system with this type of pulley system (para [0158]).  Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the invention of Antchak et al. and Steele, Jr. et al. with a damping system, as taught by Joslyn, as suggested by Kawamoto et al. 
 	Finally, Liu in his Method of Tuning a Belt Drive System invention disclose a method of “tuning” an automotive front end accessory belt drive system that refers to changing a natural frequency of a vibrating system so that at excitation frequency the system will not resonate or will resonate less than a system that is not tuned.  In their supplied example they tune a resonant frequency to approximately 15 Hz to purposely avoid a first resonant frequency of 30 Hz (para [0044]).  Therefore, it would have been 

As per claims 4, 10 and 16, Antchak et al., Steele, Jr. et al., Joslyn, Kawamoto et al. and Liu as set forth above, disclose the claimed invention except for the damping torque results in a peak-to-peak angular range of relative movement between the pulley and the hub of less than about 1 degree.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to optimize the amount of torsional vibration absorption (Antchak, para [0006]), since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.

As per claims 5, 11 and 17, Antchak et al., Steele, Jr. et al., Joslyn, Kawamoto et al. and Liu as set forth above, disclose the damping torque is selected such that a peak-to-peak angular range of movement between the pulley (50) and the hub (22) results in at least a selected fatigue life for the isolation spring (90).  Examiner interprets that any selected fatigue life for the isolation spring has its accompanying selected damping torque.

As per claims 6, 12 and 18, Antchak et al., Steele, Jr. et al., Joslyn, Kawamoto et al. and Liu as set forth above, disclose the decoupler (20) includes a one-way clutch (70) that enables the hub to overrun the pulley (abstract).

As per claims 7 and 13, Antchak et al. disclose a decoupler (20) for an endless drive arrangement and a method which includes a crankshaft-driven pulley (near 12, fig. 1), an alternator pulley (50) mounted to an input shaft (para [0026]) of an alternator (16) (para [0002]), and an endless drive member (1 4) that is positioned to transfer power from the crankshaft pulley (near 12, fig. 1) to the alternator pulley (50), wherein first order vibrations are produced at the crankshaft (12), the decoupler (20) comprising:
 	a hub (22) that is mountable to the alternator shaft (para [0026]) such that the alternator shaft co-rotates with the hub (22) about a rotational axis (fig. 1);
 	a pulley (50) rotatably coupled to the hub (22), the pulley (50) having an outer periphery (66) that is adapted to engage the endless power transmitting element (14);
 	an isolation spring (90) positioned to transfer rotational force from the pulley (50) to the hub (22) and to accommodate torsional vibration (summary) between the pulley (50) and the hub (22).
Antchak et al. do not disclose the alternator operates at least first and second switching frequencies; a first friction surface operatively connected with the pulley; a second friction surface operatively connected with the hub; a biasing member positioned to exert a bias force between the first and second friction surfaces; and a retainer engaging the biasing member to maintain the bias force, wherein the second switching frequency is near a natural resonance frequency of the decoupler and the bias force between the first and second friction surfaces generates a damping torque during relative rotational movement between the pulley and the hub which attenuates said first order vibrations so as to reduce a tendency of the alternator to operate at the second switching frequency, thereby reducing a tendency of the alternator of transmitting vibration to the decoupler at frequencies near the natural frequency.
 	However, Steele, Jr. et al. in their Alternator Regulator with Variable Rotor Field Frequency invention teach an alternator with multiple switching frequencies of the field driver circuit in order for the alternator to adjust the switching frequency in response to a sensed condition (paras [0008-0010]).  

 	Additionally, Joslyn in his One-Way Clutch Damper for Automatic Belt Tensioner invention teaches a damping apparatus for use with a tensioner including a frictional damper (7) having a high friction surface in contact with a stator plate (6) having a surface and a wave spring (5) to generate a normal force on the frictional surfaces in conjunction with an end cap (8) (paras [0015, 0016, 0020]).
Also, Kawamoto et al. in their Pulley Assembly device teach a decoupler type pulley assembly with a damping system that contemplates use of a damping system with this type of pulley system (para [0158]).  Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the invention of Antchak et al. and Steele, Jr. et al. with a damping system, as taught by Joslyn, as suggested by Kawamoto et al. 
	Finally, Liu in his Method of Tuning a Belt Drive System invention disclose a method of “tuning” an automotive front end accessory belt drive system that refers to changing a natural frequency of a vibrating system so that at excitation frequency the system will not resonate or will resonate less than a system that is not tuned.  In their supplied example they tune a resonant frequency to approximately 15 Hz to purposely avoid a first resonant frequency of 30 Hz (para [0044]).  Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the invention of Antchak et al., Steele, Jr. et al., Joslyn and Kawamoto et al., to tune the system away from a new switching frequency close to a resonant frequency of the decoupler, as taught by Liu, for the purpose of eliminating system resonance at the new switching frequency range (Liu, para [0044]).


Allowable Subject Matter
Claims 2, 3, 8, 9, 14 and 15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  the prior art of record fails to teach or suggest an endless drive arrangement for an engine including an alternator pulley mounted to an input shaft of an alternator, wherein the alternator operates at at least a first switching frequency and a second switching frequency; an endless drive member; and a decoupler including a hub that is adapted to be coupled to the alternator shaft, a pulley to engage the endless power transmitting element, an isolation spring positioned to transfer rotational force from the pulley to the hub, a first friction surface operatively connected with the pulley, a second friction surface operatively connected with the hub, a biasing member positioned to exert a bias force between the first and second friction surfaces, and a retainer engaging the biasing member to maintain the bias force, wherein the second switching frequency is near a natural resonance frequency of the decoupler and the bias force between the first and second friction surfaces generates a damping torque during relative rotational movement between the pulley and the hub which attenuates vibrations so as to reduce a tendency of the alternator to operate at the second switching frequency, thereby reducing a tendency of the alternator of transmitting vibration to the decoupler at frequencies near the natural frequency, wherein the natural frequency of the decoupler is about 15 Hz  and/or the second switching frequency is in the range of about 5 Hz to about 20 Hz.


Response to Arguments
Applicant argues several issues. The first on p.8 of the Remarks refers to Joslyn '518 is directed to a tensioner and therefore would have nothing to do with the aforementioned first order vibrations and that the tensioning arm of Joslyn '518 is simply not involved in the damping of torsional first order vibrations that are present in the belt as a result of the reciprocating movement of the pistons. Examiner respectfully disagrees.  Examiner relies on Kawamoto '756 that describes a decoupler type attachment to the shaft of an alternator in an engine pulley type system similar to Antchak '339. Kawamoto '756 goes on to suggest a damping system could be used in paragraph [0158] instead of a viscous system. Examiner interprets the system of Kawamoto '756 similar to Antchak '339 in that the decoupler type feature is directly mounted to an alternator shaft and would also act to dampen vibrations. Joslyn '518 teaches a damping system for use with an automotive pulley system. Examiner relies on Joslyn '518 for the disclosure of a damping system, not specifically that it mentions first order vibrations but since it teaches the claimed features Examiner interprets its damping capabilities would be similar.
  	Next Applicant argues Kawamoto describes nothing about the clamping system that is provided.  Again, Examiner respectfully disagrees. As stated in the last office action, damping is an influence upon an oscillatory system to reduce, restrict or prevent oscillations, and vibrations are a mechanical phenomenon where oscillations occur about an equilibrium point. Examiner interprets that the references are analogous to vibration damping and therefore capable of damping first order vibrations as first order vibrations are vibrations. Also, Applicants do not disclose what specific structure required by the claims is missing in the current rejection.
 	On p. 9 Applicant argues claim 1 describes a secondary switching frequency is near a natural resonance frequency of the decoupler and that Examiner asserts that Antchak et al. discloses this. Examiner agrees that Antchak et al. do not disclose natural resonance being near a switching frequency. However, Examiner relies on Steele '439 to teach the use of an alternator with two switching 

Lastly on p. 9 Applicant believes Examiner was requesting an affidavit when stating that Applicant has not provided evidence that the source of the problem was previously unknown in the art. Further arguing MPEP section 2142.02 states "or by way of a clear and persuasive assertion in the specification" and referencing paragraphs [0005, 0006, 0049-0051].  Examiner respectfully believes the noted paragraphs do not describe Applicant discovered the source of a problem in a clear and persuasive assertion.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK KENNETH BUSE whose telephone number is (571)270-3139.  The examiner can normally be reached on 8:00 am to 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Mansen can be reached on 571 272-6608.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-


/MICHAEL R MANSEN/Supervisory Patent Examiner, Art Unit 3654                                                                                                                                                                                                        



/M.K.B/Examiner, Art Unit 3654